Order granting examination of defendant Flynn before trial modified by striking out item (b) in the first ordering paragraph and by inserting in its place the following: “ (b) The acts of the defendants in respect to removing men from the work in which they were engaged as employees of plaintiff on contracts or subcontracts on or about May 18, 1936; the refusal of the defendant to permit its members to continue their work thereafter and the plaintiff’s demand that the defendants discontinue such acts.” The order is further modified by striking out the second ordering paragraph, directing the production of books, records and documents, and by inserting in its place the following: “ That said Joseph Flynn produce at the time and place all records, minute books, documents and entries in his possession, custody or control relating to the removal of workmen or the cause of the suspension of work on the contract or subcontract of plaintiff in May, 1936, at the Coney Island Sewage Treatment Plant, or on other contracts or subcontracts at about that time, and relating to any acts thereafter preventing the plaintiff from employing members of the union or any acts in relation to such employment or the plaintiff’s future contracts — for the purpose of refreshing the recollection of such witness and of having the same offered and received in evidence.” As so modified the order is affirmed, without costs. The examination will proceed at the place named in the order on five days’ notice. Lazansky, P. J., Hagarty, Davis, Johnston and Close, JJ., concur.